BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

2008 Annual Report on Form 10-K

EXHIBIT 10.7

AMENDED AND RESTATED POWERFUL SOLUTION

INCENTIVE COMPENSATION PROGRAM



--------------------------------------------------------------------------------

Effective 8-12-08

BRIGGS & STRATTON CORPORATION

POWERFUL SOLUTION INCENTIVE COMPENSATION PROGRAM

As adopted by the Compensation Committee on October 17, 2007 and amended on
August 12, 2008

 

2



--------------------------------------------------------------------------------

BRIGGS & STRATTON CORPORATION

POWERFUL SOLUTION INCENTIVE COMPENSATION PROGRAM

 

1.0 Objectives

The Powerful Solution Incentive Compensation Program (“Program”) supplements the
Company’s EVA incentive compensation plans by providing financial incentives for
designated key employees to achieve specific performance goals in Plan Years
2008, 2009 and 2010. The Committee believes that achievement of these goals will
contribute to the long term consolidated results of the Company during this
period.

The Program is structured such that after the close of a Plan Year an amount not
to exceed the participant’s target incentive award under the applicable EVA
incentive compensation plan is available to be awarded to the executive based on
the achievement of performance goals that were established at the start of the
year. For fiscal year 2008, 50% of any Program Award will be provided as a cash
bonus and 50% as restricted and/or deferred shares of the Company’s Stock
(“Restricted and/or Deferred Stock”). For fiscal years 2009 and 2010, 100% of
any Program Award will be provided as Restricted and/or Deferred Stock.

 

2.0 Participants and Performance Goals

Within ninety (90) days after the start of a Plan Year, the Committee will
determine whether to make the Program effective for the year; if so, it will
review the participants in the Program and their performance goals recommended
by the CEO and COO, and will determine the participants and their goals.
Participants will be selected from those employees of the Company or its
subsidiaries who have a high degree of involvement and responsibility for
implementing the Company’s strategy to evolve from an engine manufacturer to a
full line provider of engines and end products. Performance goals will be
selected and weighted based on the impact of the goals on EVA, other
measurements identified in the Incentive Compensation Plan and achievement of
the Company’s strategy.

 

3.0 Program Awards

After the close of a Plan Year, each participant’s manager shall evaluate the
extent to which the participant achieved his or her performance goals and shall
assign a performance factor to each goal. The performance factor may range from
0 to 1.5, with 0.5 representing threshold performance, 1.0 representing
achievement of the targeted result, and 1.5 representing superior execution.

The Committee shall review the managers’ evaluations and determine the amount of
any Program Award to be made to a participant. The award to a participant shall
be his or her Target Incentive Award for the Plan Year multiplied by a
performance rating, which shall be the product of the weight assigned to each
Program performance goal multiplied by its performance factor. In no case may
the Program performance rating exceed 1.0.

 

1



--------------------------------------------------------------------------------

Program Awards will be prorated in accordance with the provisions of Section VII
of the EVA Incentive Compensation Plan, and all awards are subject to applicable
taxes. Program Awards are not subject to reduction for bonuses under any other
plan, and may not be used to offset any deficit in the Bonus Bank.

 

4.0 Cash Bonus

The dollar amount of the cash bonus to be awarded to a participant shall be 50%
of the participant’s Program Award for the 2008 Plan Year. The bonus shall be
paid directly to the participant as soon a practical after being approved by the
Committee.

 

5.0 Restricted and/or Deferred Stock Awards

The dollar amount of Restricted and/or Deferred Stock to be awarded to a
participant shall be 50% of the participant’s Program Award for the 2008 Plan
Year and 100% of the participant’s Program Award for the 2009 and 2010 Plan
Years. The number of shares of Restricted and/or Deferred Stock awarded shall be
determined by dividing (a) the dollar amount of such Restricted and/or Deferred
Stock award by (b) the Fair Market Value of Company Stock on the date of grant
as determined by the Committee, rounded (up or down) to the nearest 10 shares.

The Committee shall determine whether stock awards shall consist of Restricted
Stock, Deferred Stock or a mix of each type of stock, and may consider each
participant’s preference in making such determination. All shares of Restricted
and/or Deferred Stock shall vest on the fifth anniversary of the date of grant
regardless of whether such vesting date occurs before or after retirement, and
shall have such other terms and conditions as the Committee shall determine.

 

6.0 Limitations on Awards and Carryover

The Premium Option and Stock Award Program states that the maximum number of
shares of Restricted and/or Deferred Stock that may be granted to all Senior
Executives for any Plan Year shall be 500,000. The Incentive Compensation Plan
states that the maximum number of such shares that may be awarded to any
executive in a fiscal year shall be 160,000.

If either of these limitations is in effect, the dollar amount of any Program
stock award shall be reduced by proration based on the aggregate awards
otherwise to be made to all stock recipients under all plans so that the
limitation is not exceeded. The amount of any such reduction shall be carried
forward and awarded in subsequent years to the extent the annual limitation is
not exceeded in such years.

 

7.0 Termination

The Program may be terminated by the Committee at any time and shall
automatically terminate after Plan Year 2010, subject to continuation as
required to carry over one or more Program stock awards from a prior Plan Year
due to the limitations stated in Section 6.0.

 

2



--------------------------------------------------------------------------------

8.0 Definitions

All capitalized terms used herein that are not otherwise defined shall have the
same meaning given to them in the EVA Incentive Compensation Plan adopted by the
Committee and the Incentive Compensation Plan approved by shareholders.

 

3